


Exhibit 10.3



--------------------------------------------------------------------------------



[cardinal.jpg]
January 21, 2014
To:    David B. Spencer
Re:
Executive Incentive Program Payments

Dear David:
As you know, BNC Bancorp (the “Company) has established the BNC Bancorp
Executive Incentive Program (the “Program”). The Program provides an opportunity
for selected participants to earn cash and/or equity awards based on meeting or
exceeding Company goals, as determined by the Compensation Committee (the
“Committee) of the Board of Directors of the Company. You have been selected as
a participant in the Program for the 2013 Program Year. Terms not defined in
this letter have the meanings given such terms in the Executive Incentive
Program or the 2013 Omnibus Stock Incentive Plan, as applicable.
The Committee has determined that, based on the attainment of pre-established
performance measures and goals, effective as of January 21, 2014, you have been
awarded the following benefits under the Program for the 2013 Program Year:
Mr. Spencer:    A. Cash Benefit:    $180,704


B. Equity Benefit:    $90,328 payable in the form of 5,270 shares of the
Company’s Common Stock (the “Common Stock”), with such number of shares being
based on the dollar amount noted in B. herein divided by the closing price of
the Common Stock on December 31, 2013, the last day of the 2013 Program Year.


Benefits earned under the Program are paid under the BNC Bancorp 2013 Omnibus
Stock Incentive Plan (the “2013 Plan”). Specifically, (i) the cash benefit
described above shall be payable in the form of a Performance Unit authorized
under the 2013 Plan, and (ii) the equity benefit, which is paid in lieu of the
cash amount noted under “Equity Benefit,” above in B., above, shall be payable
in the form of an Other Stock-Based Award authorized under the 2013 Plan. Both
the Performance Unit and the Other-Stock Based Award shall be fully vested upon
the date of the grant and no additional vesting or performance restrictions
shall apply with respect to such awards. However, both the Performance Unit and
the Other Stock-Based Award granted herein shall be subject to the terms and
conditions of the 2013 Plan and the Program.
This letter agreement constitutes the Award Agreement for such Performance Unit
and Other Stock-Based Award, and, by signing this letter agreement, you and the
Company agree to be bound by the terms




--------------------------------------------------------------------------------




of this letter agreement, including the terms of the Program and the 2013 Plan.
Note that the payment of the benefits described above is subject to compliance
with applicable withholding obligations. Please also note that participation in
the Program or the 2013 Plan for any certain period does not create any right of
participation, benefits or employment in a future period. You should consult
with your personal financial advisor regarding the tax effects of receiving the
awards described herein, and the Company makes no representation regarding such
tax consequences.
Congratulations on earning the awards described in this letter and thank you for
your continued contribution to the Company’s success!
Please sign and acknowledge your agreement to the terms of this letter and
return one copy of the letter to Annette Rollins, Chief Human Resources Officer
of Bank of North Carolina, at arollins@bankofnc.com.
With best regards,
Very truly yours,
By:
/s/ D. Vann Williford                



Name:
D. Vann Williford



Title:
Chairman, Compensation Committee of the BNC Board of Directors



Agreed to and Acknowledged by:    _/s/ _David B. Spencer                
David B. Spencer
__January 21, 2014________________
Date




